The suit is in assumpsit on the common counts. Among the pleas interposed in bar was an arbitration and award upon the matter in suit.
An agreement by parol to submit to arbitrators agreed upon by the parties matters not required by law to be evidenced by writing, followed by a hearing of the evidence offered by the parties, a present decision by the arbitrators upon the matters submitted, and the verbal announcement of such decision to the parties, is a good common-law award. Byrd v. Odem, 9 Ala. 755,766.
The award must be a final determination of the matters submitted. If any further action of a judicial nature remains to be had by the arbitrators there is no award. McCrary v. Harrison, 36 Ala. 577; Mason v. Bullock, 6 Ala. App. 141,60 So. 432.
There is evidence tending to show that upon a hearing and presentation of all the evidence the parties then proposed to adduce, the arbitrators did agree and announce their decision intended as a final award concluding and closing the matter. It cannot be said, however, the evidence was without conflict on this point. From one view of the evidence, it may be inferred the announcement by the arbitrators was merely tentative, and the matter was left open for further hearing or further consideration by them, which was never resumed.
The cause was heard on oral testimony by the trial judge. His decision is accorded the weight of the verdict of a jury. Moreover, the bill of exceptions nowhere recites, "this was all the evidence," or words of like import.
The trial court cannot be put in error in his decision upon the weight of the evidence in such state of the record.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.